Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 15/999,528 filed on August 17, 2018.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on April 25, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on January 25, 2022.  Applicant has amended claims 1, 11-12, 14-16 and 18.
Claims 1 and 4-20 are currently pending.

Allowable Subject Matter
	Claims 1 and 4-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1 and 16: 
With respect to claim 1:
“a focal plane array including a first image sensor and a plurality of second image sensors, with the first image sensor and the plurality of second image sensors configured to convert radiant energy into an electrical signal;
“a mechanical chopper disposed between a scene and the focal plane array; and
“a processor coupled to the focal plane array and configured to control the focal plane array in a sleep mode wherein the first image sensor is utilized to detect gross motion of at least one presence and the plurality of second image sensors are de- energized, wherein once gross motion is detected, the presence identification system is configured to operate in a chopperless-active mode wherein at least the plurality of second image sensors are energized for detection and counting of the at least one presence, and a chopping mode wherein at least the plurality of second image sensors are energized for identification of the at least one presence.”
With respect to claim 16:
“monitoring a scene for gross motion by a first image sensor of a focal plane array of a detection device operating in a sleep mode;
“sensing the gross motion by the first image sensor of the detection device;
“detecting at least one presence by a plurality of second image sensors of the detection device operating in a chopperless-active mode; and
“identifying the at least one presence by the plurality of second image sensors of the detection device operating in a chopping mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485